McCulloch, C. J., (dissenting). The holding of the election before the statute became effective was a mere irregularity, and was too late, after the approval of assessments and notice thereof, to raise the question of the election not having been properly held. The manifest purpose of the lawmakers was to base the operation of the statute upon obtaining the consent of the electors, and an election held before the expiration of the referendum period was just as effective for that purpose as one held thereafter. Smith, J., concurs.